18 N.Y.3d 937 (2012)
967 N.E.2d 686
944 N.Y.S.2d 462
2012 NY Slip Op 67979
In the Matter of the Arbitration between JOHNSON CITY PROFESSIONAL FIREFIGHTERS LOCAL 921 et al., Respondents, and
VILLAGE OF JOHNSON CITY, Appellant. (Proceeding No. 1.)
In the Matter of the Arbitration between VILLAGE OF JOHNSON CITY, Appellant, and
JOHNSON CITY FIREFIGHTERS ASSOCIATION, LOCAL 921 IAFF, Respondent. (Proceeding No. 2.)
Motion No: 2012-7.
Court of Appeals of New York.
Submitted January 3, 2012.
Decided March 22, 2012.
Motion for reargument denied with $100 costs and necessary reproduction disbursements [see 18 NY3d 32 (2011)].